DETAILED ACTION
This action is pursuant to the claims filed on March 23, 2021. Currently claims 1-17 are pending with claims 1 and 10 amended. Below follows a complete final action on the merits of claims 1-17. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Terminal Disclaimer
The terminal disclaimer filed on August 16, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,614,949 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-6 and 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan et al (US PGPUB: 2002/0096736) in view of Polak et al (US PGPUB: 2016/0057900).  
Regarding independent claim 1, Brennan discloses an electronic device (300) comprising: 
a multilayered dielectric substrate (328 and [0024]) including a plurality of dielectric layers (see figure 3); 
a planar magnetic device (planar inductor 312) disposed on at least one internal dielectric layer of the plurality of dielectric layers (disposed on inductor layer 310, see figure 3 and [0021]); and 
an overlapping shield assembly including a first shield layer (upper shielding member 302) and a second shield layer (lower shielding member 304) separated by at least one of the plurality of dielectric layers (328, see figure 3), the first shield layer having a plurality of first strips (322 on 302) separated by a first plurality of gaps (324 on 302) and the second shield layer having a plurality of second strips (322 on 304, 'conductive traces' found on both 304 and 302 interpreted as first and second strips, see figure 3) separated by a second plurality of gaps (324 on 304), the plurality of first strips and the plurality of second strips are parallel relative to each other (see figure 3 where layer 302 overlaps layer 304 and the strips on each layer are parallel relative to each other; further refer to figure 4 which displays that portions of the first strips as parallel relative to portions of the second strips). 
While Brennen discloses a first plurality of strips and gaps and a second plurality of strips and gaps parallel relative to each other, Brennan does not explicitly disclose each entirety of the first strips overlapping one of the gaps of the second plurality of gaps and each entirety of the second plurality of strips overlapping one of the gaps of the first plurality of gaps. 
However, Polak discloses an electronic shielding device (Fig. 3) comprising a first layer (41) with a first plurality of strips (44) with a first plurality of gaps therebetween (Fig. 3; [0073]) and a second layer (42) with a second plurality of strips (44’) with a second plurality of gaps therebetween (Fig. 3; [0073]). Further, each of the first strips (44) overlaps one of second gaps (Fig. 3; [0017], [0073]) and each of the second strips (44’) overlaps one of the first gaps (Fig. 3; [0017], [0073]). Note the entirety of strips 44, 44’ overlap the gaps, where the entirety of the strip is interpreted as the entire length of the strip (see Fig. 2-3, 4b; [0071]-[0073]); Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Brennan to incorporate each entirety of the first strips overlapping one of the gaps of the second plurality of gaps and each entirety of the second plurality of strips overlapping one of the gaps of the first plurality of gaps of Polak. This configuration provides the benefit of improving the flow of conductance from layer to layer and increasing the shielding performance ([0017]). 
Regarding dependent claim 2, in view of the combination of claim 1, Brennan further discloses wherein each of the plurality of first strips (322 on 302) has a first width (width of strip; see figure 3) and the plurality of first strips are separated by a first gap width (width of spaces 324 on 302). 
Regarding dependent claim 3, in view of the combination of claim 2, Brennan further discloses wherein each of the plurality of second strips (322 on 304) has a second width (width of strip; see figure 3) and the plurality of second strips are separated by a second gap width (width of spaces 324 on 304). 
Regarding dependent claim 4, Brennan discloses the electronic device according to claim 3, but does not disclose wherein the first width is substantially equal to the second gap width and the second width is substantially equal to the first gap width.
However, Brennan discloses the length, width, spacing, and depth of the traces may be varied depending on the desired operation ([0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the traces of Breannan to have substantially equal widths and gap widths of the second embodiment since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding dependent claim 5, in view of the combination of claim 2, Brennan further discloses wherein the first shield layer includes a first perimeter conductor (vias 326) coupled to each of the plurality of first strips and the second shield layer includes a second perimeter conductor (vias 326, found on both 306 and 308 interpreted as first and second perimeter conductors, see figure 3) coupled to each of the plurality of second strips ([0024] refers to the electrical connection of the upper and lower traces 322 by vias 326).
Regarding dependent claim 6, in view of the combination of claim 5, Brennan further discloses wherein the first shield layer is electrically coupled to the second shield layer ([0024]).
Regarding independent claim 10, Brennan discloses a current sensor (300) comprising: 
a multilayered dielectric substrate (328 and [0024]) including a plurality of dielectric layers (see figure 3); 
at least one current sensing device (planar inductor 312) disposed on at least one internal dielectric layer of the plurality of dielectric layers (disposed on inductor layer 310, see figure 3 and [0021]); and 
an overlapping shield assembly including a first shield layer (upper shielding member 302) and a second shield layer (lower shielding member 304) separated by at least one of the plurality of dielectric layers (328, see figure 3), the first shield layer having a plurality of first strips (322 on 302) separated by a first plurality of gaps (324 on 302) and the second shield layer having a plurality of second strips (322 on 304, 'conductive traces' found on both 304 and 302 interpreted as first and second strips, see figure 3) separated by a second plurality of gaps (324 on 304), the plurality of first strips and the plurality of second strips are parallel relative to each other (see figure 3 where layer 302 overlaps layer 304 and the strips on each layer are parallel relative to each other; further refer to figure 4 which displays that portions of the first strips as parallel relative to portions of the second strips) with the first plurality of strips overlapping the second plurality of gaps and the second plurality of strips overlapping the first plurality of gaps (Fig. 3-4; which displays at least a portion of the first strips overlapping at least a portion of the second gaps and at least a portion of the second strips overlapping at least a portion of the first gaps).  
While Brennen discloses a first plurality of strips and gaps and a second plurality of strips and gaps parallel relative to each other, Brennan does not explicitly disclose each entirety of the first strips overlapping one of the gaps of the second plurality of gaps and each entirety of the second plurality of strips overlapping one of the gaps of the first plurality of gaps. 
However, Polak discloses an electronic shielding device (Fig. 3) comprising a first layer (41) with a first plurality of strips (44) with a first plurality of gaps therebetween (Fig. 3; [0073]) and a second layer (42) with a second plurality of strips (44’) with a second plurality of gaps therebetween (Fig. 3; [0073]). Further, each of the first strips (44) overlaps one of second gaps (Fig. 3; [0017], [0073]) and each of the second strips (44’) overlaps one of the first gaps (Fig. 3; [0017], [0073]). Note the entirety of strips 44, 44’ overlap the gaps, where the entirety of the strip is interpreted as the entire length of the strip (see Fig. 2-3, 4b; [0071]-[0073]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the device of Brennan to incorporate each entirety of the first strips overlapping one of the gaps of the second plurality of gaps and each entirety of the second plurality of strips overlapping one of the gaps of the first plurality of gaps of Polak. This configuration provides the benefit of improving the flow of conductance from layer to layer and increasing the shielding performance ([0017]). 
Regarding dependent claim 11, in view of the combination of claim 10, Brennan further discloses wherein each of the plurality of first strips (322 on 302) has a first width (width of strip; see figure 3) and the plurality of first strips are separated by a first gap width (width of spaces 324 on 302). 
Regarding dependent claim 12, in view of the combination of claim 11, Brennan further discloses wherein each of the plurality of second strips (322 on 304) has a second width (width of strip; see figure 3) and the plurality of second strips are separated by a second gap width (width of spaces 324 on 304). 
Regarding dependent claim 13, Brennan discloses the current sensor according to claim 12, but does not disclose wherein the first width is substantially equal to the second gap width and the second width is substantially equal to the first gap width.
However, Brennan discloses the length, width, spacing, and depth of the traces may be varied depending on the desired operation ([0021]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have modified the traces of Breannan to have substantially equal widths and gap widths of the second embodiment since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).
Regarding dependent claim 14, in view of the combination of claim 11, Brennan further discloses wherein the first shield layer includes a first perimeter conductor (vias 326) coupled to each of the plurality of first strips and the second shield layer includes a second perimeter conductor (vias 326, found on both 306 and 308 interpreted as first and second perimeter conductors, see figure 3) coupled to each of the plurality of second strips ([0024] refers to the electrical connection of the upper and lower traces 322 by vias 326).
Regarding dependent claim 15, in view of the combination of claim 14, Brennan further discloses wherein the first shield layer is electrically coupled to the second shield layer ([0024]).
Claims 7-9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Brennan (US PGPUB: 2002/0096736) in view of Polak et al (US PGPUB: 2016/0057900), further in view of Buck et al (US 2014/0167733).  
Regarding dependent claim 7, Brennan discloses the electronic device according to claim 1. While Brennan discloses a planar inductor (312 of Brennan) as part of the electronic device, Brennan does not specifically disclose the planar magnetic device is a sense transformer. 
However, Buck discloses an electrosurgical generator (200) with a sense transformer (Rogowski coil 2000) which increases the voltage coupling ([0108]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Brennan to incorporate the sense transformer of Buck. This configuration provides the benefit of monitoring current during a surgical procedure in order to accordingly adjust energy delivered so that it matches the desired settings ([0007]), thereby improving patient safety and operation of the sensor ([0100]). Further, Buck discloses a benefit to utilizing the sense transformer of Buck provides the benefit of reducing manufacturing costs ([0099]). 
Regarding dependent claims 8 and 16, in view of the combination of claim 7, Brennan does not specifically disclose the sense transformer includes: a first outer coil configured to detect a first magnetic field generated by a current; a second outer coil configured to detect the first magnetic field, the second outer coil further configured to cancel an electrical field induced in the first outer coil; and an inner conductor disposed between the first outer coil and the second outer coil, the inner conductor configured to detect a second magnetic field generated by the current. 
However, Buck discloses wherein the sense transformer includes: a first outer coil (1911a) configured to detect a first magnetic field (1905) generated by a current [0108]; a second outer coil (1911b) configured to detect the first magnetic field (1905), the second outer coil further configured to cancel an electrical field induced in the first outer coil [0108]; and an inner conductor (1920) disposed between the first outer coil and the second outer coil (figure 19b, figure 20), the inner conductor configured to detect a second magnetic field  (1930) generated by the current [0108]. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Brennan to incorporate the sense transformer of Buck. This configuration provides the benefit of monitoring current during a surgical procedure in order to accordingly adjust energy delivered so that it matches the desired settings ([0007]), thereby improving patient safety and operation of the sensor ([0100]). Further, Buck discloses a benefit to utilizing the sense transformer of Buck provides the benefit of reducing manufacturing costs ([0099]).
Regarding dependent claims 9 and 17, in view of the combination of claim 8, Brennan does not specifically disclose wherein each of the first outer coil, the second outer coil, and the inner conductor is disposed on a corresponding internal dielectric layer of the plurality of dielectric layers. 
However, Buck discloses each of the first outer coil (1911a), the second outer coil (1911b), and the inner conductor (1920) is disposed on a corresponding internal dielectric layer (PCB 2005) of the plurality of dielectric layers ([0072] refers to a multilayer PCB made of a dielectric material). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the device of Brennan to incorporate the sense transformer of Buck. This configuration provides the benefit of monitoring current during a surgical procedure in order to accordingly adjust energy delivered so that it matches the desired settings ([0007]), thereby improving patient safety and operation of the sensor ([0100]). Further, Buck discloses a benefit to utilizing the sense transformer of Buck provides the benefit of reducing manufacturing costs ([0099]). 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered. 
Applicant argues Polak does not disclose the strips of Polak do not in their entirety cover the gaps due to the difference between the gap width and strip width, and as such Polak does not disclose the amended limitations of claims 1 and 10 (Remarks, p. 7). This is not persuasive. Applicant has described the entire width of the strip, but the “entirety” of the strip can be interpreted as the entire width or the entire length. Thus, as broadly claimed, the phrase “each entirety of the … strips” is interpreted as the entirety of length of the strip overlapping the gap (see details in rejection above). Thus, Brannan in view of Polak disclose each and every limitation of claims 1 and 10. 
Further, Applicant argues Brannan “simply states” the proportional dimensions of the gap and strips, but no specifics (Remarks, p. 8). Examiner notes that the rejection of this language also relies on an obviousness modification pertaining to a change in size. It does not appear that there are any arguments regarding this rejection in the Remarks. 
Examiner further notes Applicant has not provided any additional arguments for any dependent claims and thus the rejection of all dependent claims are tenable for at least the same reasons as claims 1 and 10. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL A VIERRA whose telephone number is (571)272-8245. The examiner can normally be reached Monday - Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOANNE HOFFMAN can be reached on (303)297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RAV/Examiner, Art Unit 3794      
/JOANNE M HOFFMAN/Supervisory Patent Examiner, Art Unit 3794